Citation Nr: 1036126	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with bulging disc and radiculopathy.

2.	Entitlement to an evaluation in excess of 20 percent for 
radiculopathy of the right lower extremity. 

3.	Entitlement to an evaluation in excess of 20 percent for 
radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied entitlement to a disability rating higher than 40 
percent for lumbosacral strain, and ratings higher than              
10 percent each for right and left lower extremity radiculopathy.  

During pendency of this case, an April 2008 RO rating decision 
granted higher evaluations of 20 percent each for right and left 
lower extremity radiculopathy. Notwithstanding this, the claims 
for still higher schedular ratings for radiculopathy remain on 
appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
claimant is presumed to be seeking the highest possible rating 
for a disability unless he or she expressly indicates otherwise).

In June 2010, the Veteran testified during a Central Office 
hearing in        Washington, D.C. before the undersigned 
Veterans Law Judge of the Board.             A transcript of the 
proceeding has been associated with the record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover,        
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) or identified any 
prejudice in the conduct of the Board hearing. By contrast, the 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
her claims for benefits.              As such, the Board finds 
that, consistent with Bryant, the VLJ complied with            
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate             the claims based on the current 
record.

At the hearing the Veteran withdrew from appellate consideration 
the claim for an increased rating for lumbosacral strain with 
bulging disc and radiculopathy, so this matter is being dismissed 
pursuant to an order of the Board below. See 38 C.F.R.    § 
20.204 (2009). 

Not on appeal

The Board must further clarify at this point that there are two 
issues which specifically are not presently on appeal. The 
Veteran had filed a timely Notice of Disagreement (NOD) with an 
August 2008 rating decision denying a petition to reopen a claim 
for compensation under 38 U.S.C.A. § 1151 for right tibia fibula 
fracture with below the knee amputation, and also denying a claim 
for a total disability rating based on individual unemployability 
due to service-connected disability (TDIU). The RO issued a July 
2009 Statement of the Case (SOC) on the petition to reopen and 
TDIU claim, and more recently an October 1, 2009 Supplemental SOC 
(SSOC).  The Veteran had a 30-day time limit from the October 
2009 SSOC within which to file a VA Form 9, or other recognized 
substantive appeal, in order to perfect his appeal of these 
issues to the Board. See 38 C.F.R. § 20.302(c) (2009). He 
returned the VA Form 9 on December 8, 2009, well outside of the 
30-day time limit. There is no material dispute in this case as 
to the date of filing of pertinent documentation. Consequently, a 
timely substantive appeal on the two above claims has not been 
provided, and these additional claims are not presently before 
the Board.
Having considered the Veteran's June 2010 hearing testimony, and 
in accordance with the request of the Veteran's representative, 
the Board will consider the hearing testimony as establishing a 
new petition to reopen a claim for compensation under 38 U.S.C.A. 
§ 1151 for right tibia fibula fracture with below the knee 
amputation. While this newly raised petition to reopen has 
been raised by the record,                it has not been 
initially adjudicated by the RO as the Agency of Original 
Jurisdiction (AOJ). Therefore, this matter is referred to 
the AOJ for appropriate action.  

The issues of increased ratings for radiculopathy of the right 
and left lower extremities are addressed in the REMAND portion of 
the decision below and            are REMANDED to the RO via the 
Appeals Management Center (AMC),                    in 
Washington, DC.


FINDING OF FACT

On June 9, 2010, prior to the promulgation of a decision in this 
case, the Board received notification that withdrawal of the 
appeal is requested on the issue of an increased rating for 
lumbosacral strain with bulging disc and radiculopathy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met regarding  the claim for an increased rating for lumbosacral 
strain with bulging disc and radiculopathy. 38 U.S.C.A. §§ 7105 
(b)(2), (d)(5) (West 2002 & Supp. 2009);         38 C.F.R. §§ 
20.202, 20.204 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.                   
38 C.F.R. § 20.202 (2009). Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204 (2009). During the June 2010 Board Central Office hearing, 
the Veteran indicated that he was withdrawing his appeal in the 
present matter of an increased rating for lumbosacral strain with 
bulging disc and radiculopathy. Hence, there remain no 
allegations of errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review this 
claim and it is dismissed.


ORDER

The claim for entitlement to an evaluation in excess of 40 
percent for lumbosacral strain with bulging disc and 
radiculopathy is dismissed.


REMAND

The Board concludes that a more comprehensive depiction of the 
Veteran's  service-connected radiculopathy of the right and left 
lower extremities is required before properly evaluating these 
conditions.

Neurological disorders are ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental function. In rating 
peripheral nerve injuries and their residuals, attention should 
be given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.   38 C.F.R. § 4.120. 


The Veteran last underwent a VA Compensation and Pension 
examination pertinent to his radiculopathy to the lower 
extremities in March 2009. For various reasons, this examination 
does not provide a sufficient basis upon which to assess the 
severity of service-connected bilateral lower extremity 
radiculopathy. The VA examination was for a back condition and 
lumbosacral radiculopathy in its entirety, and provided minimal 
objective findings as to neurological disability alone. Further, 
as the Veteran's representative has pointed out, an EMG study was 
not actually conducted. Furthermore, the VA examiner identified 
the sciatic nerve as the affected nerve group, but did not 
elaborate on the approximate degree of severity of disability 
(i.e., whether mild, moderate, or greater severity), as the 
corresponding rating criteria requires for evaluative purposes. 
See 38 C.F.R. § 4.124a,      Diagnostic Code 8520. 

Therefore, the Board is directing that the Veteran undergo a new 
examination, by a neurologist, to properly evaluate the nature 
and extent of his bilateral lower extremity radiculopathy.  

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA neurological examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and studies 
should be performed, to include an updated 
EMG study, and all findings should be set 
forth in detail. The VA examiner should then 
indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected radiculopathy of the right 
and left lower extremities. The examiner 
should indicate in detail all impairment 
affecting sensory, as well as motor function. 
In evaluating radiculopathy for both affected 
extremities, the examiner should identify the 
nerve group involved (previously indicated as 
the sciatic nerve group), and offer a 
characterization of the severity of 
radiculopathy, i.e., as mild, moderate, 
moderately severe, etc. Any neurological 
problems found to be caused by conditions  
other than the service-connected 
radiculopathy from the spine should be 
differentiated from the service-connected 
disability we are attempting to rate.

2.	The RO/AMC should then review the claims 
file.         If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,           11 Vet. App. 268 
(1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claims for increased ratings for 
radiculopathy of the right and left lower 
extremities, based upon all additional 
evidence received. If any benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before  
the file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.           
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


